Jimmie Lou Fisher State Treasurer State Capitol Little Rock, Arkansas 72201
Dear Ms. Fisher:
This Office has received your request for an Opinion on the following question:
   Is the State Treasurer required by Act 688 of 1987 to only use the last official federal decennial census in computing the per capita share that a city or county will receive from the proceeds of a one percent county-wide sales tax when there has been no county-wide special census?
The answer to your question is that the State Treasurer can no longer use a city's special census in determining its share of a one percent county-wide sales tax and if there is no county-wide special census then the State Treasurer is compelled to use the last federal decennial census to determine the county's and city's share of the proceeds from the one percent sales tax.  Act 688 of 1987 amends sub-section (d) of Section 1 of Act 991 of 1981.  The following language was added to sub-section (d) of Section 1 of Act 991 of 1981:
   The last official federal decennial census or last special census which included the county as a whole shall be used in computing the per capita share that each city and county shall receive from the proceeds of said tax. Every county which is petitioned by any city or town located in that county for a countywide special census to be conducted shall request a county-wide special census on the condition that the city or town requesting the census post adequate bond with the county clerk to cover the cost of the census, and provided further, that the cost of conducting the census shall be borne by the several taxing units within the county in the same proportion that they will receive an increase in the distribution of a countywide sales tax as a result of the special census.
The motive behind the above addition to Act 991 was to eliminate confusion and unnecessary burdens and expenses on counties and municipalities and to also create stability in computing the per capita share that a city or county will receive from the proceeds of a one percent county-wide sales tax.  (See Section 3 of Act 688).  The purpose of Act 688 was to eliminate the State Treasurer's use of a city's special census in determining the sums due from a one percent county-wide sales tax.  After the passage and approval of Act 688, the State Treasurer can only use the last federal decennial census or a county-wide special census in determining a city's and county's portion of a one percent county-wide sales tax.  Therefore, as of April 7, 1987, the State Treasurer can no longer use a city's special census in determining its share of a one percent county-wide sales tax and if there is no county-wide special census, then the State Treasurer must use the last federal decennial census in computing the sums due from a one percent county-wide sales tax.
The foregoing opinion which I hereby approve, was prepared by Assistant Attorney General Bill Luppen.